MORROW, P. J.
The offense is rape by force; penalty assessed at confinement in the penitentiary for a period of fifteen years.
The subject of the alleged rape is Lalla R. Carroll. She gave testimony to the effect that the appellant had fearnal knowledge of her by force. He testified to the carnal knowledge, claiming that it was with her consent. They were both young people. They had gone to a dance together and were returning at night in an automobile when the transaction occurred.
*1119The indictment is regular. The evidence is ahfficient to support the verdict. No questions of law are presented for review' by bills of exception or otherwise, and no fundamental errors have been discovered in the record. The controverted question of fact touching consent was determined against the appellant by the verdict of the jury.
The judgment is affirmed.